*65The Supreme Court affirmed the decree of the Orphans’ Court on April 1st, 1881, in the following opinion :
Per Curiam :
The will of Anna B. Lardner, after a legacy to her sister, gives not only the rest, residue and remainder of her estate, but all estates, real, personal or mixed, which she-had the right and power to dispose of, to her husband. It is very evident that all the subsequent dispositions of the will were only to take effect in case he died before her. Biddle’s Estate,' 28 Pa. 59, is entirely in point.
Decree affirmed and appeal dismissed at tlio costs of the appellant.